Citation Nr: 0121843	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
August 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina. 

In May 2001, a hearing was held in Columbia, South Carolina, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  VA and private medical records reveal that the veteran 
suffers from radiculopathy, pain intermittently relieved by 
medications, and limitation of range of motion of the lumbar 
segment of the spine.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for an 
increased evaluation for a disability of the lumbar segment 
of the spine.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(A); 38 C.F.R. § 3.103 
(2000).

2.  The criteria for an evaluation of 40 percent for a lower 
back disability have been met. 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

After the veteran retired from the US Air Force in August 
1977, he submitted an application for VA compensation 
benefits.  Based on the veteran's service medical records, to 
include his retirement physical, the veteran was granted 
service connection for a lower back condition.  Specifically, 
benefits were granted for:

Hemilaminectomy, L-4, L-5, S1, with 
fusion L-4, S-1

A 20 percent disability rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5293 (1977) was granted.  See VA Form 
21-6796, Rating Decision, October 3, 1977.

In March 2000, the veteran requested that his lower back 
disability be re-evaluated as his condition had become more 
disabling.

The veteran underwent an examination of his back by a VA 
specialist in June 2000.  The veteran complained of pain in 
the lower back along with some pain extending down his left 
leg.  He also told the doctor that he was able to walk two 
blocks before feeling pain in his back.  When the veteran was 
examined, the doctor reported that the veteran had a twelve 
centimeter well-healed midline scar over the lower 
lumbosacral area.  Further findings included:

He has a negative straight leg raise test 
on the right and left sides in the seated 
and supine position.  He is able to heel 
and toe walk and squat and rise without 
difficulty.  He has 45 degrees of forward 
flexion, 0 degrees of extension, 10 
degrees of lateral side bending to the 
right and to the left.  He walks stiffly, 
though he does not appear to have 
agitation or radicular type symptoms with 
provocative testing.

An MRI was also accomplished at that time.  The results of 
said testing were:

	. . . straightening of lumbar 
lordosis suggestive of spasm or strain.  
There is suggestion of prior bony fusion 
from L4 level to sacrum, seen greater on 
left, and posteriorly. . . .  
Degenerative changes, disc disease, disc 
space narrowing, greater at L5-S1, and 
also at L3-L4 and L4-L5 levels noted with 
slight worsening since 6-9-93.  A few mm 
posterior offset including of L2 with 
respect to L3 and minimally of L5 with 
respect to S1 not excludable.  Slight 
osteopenia.  Atherosclerotic changes, 
calcifications. . . . No definite acute 
fracture with any displacement or any 
dislocation identified.  There is 
suggestion of prior laminectomy 
posteriorly with spinous processes 
missing or partial[ly] resected at L4, L5 
levels. . . . Very minimal wedging 
including in region of L1.  Minimal 
spurring in sacroiliac joints.

IMPRESSION:  Status post laminectomy and 
spinal fusion from L4 to sacrum level, 
greater on left.  Degenerative changes, 
disc disease, worse at L5-S1 and L3-L4 
and at other levels with minimal 
worsening since 6-9-93.

The veteran then saw a Dr. K. W. Kopera in July 2000.  Dr. 
Kopera reported that with direct pressure there was 
discomfort over the lumbar spine and the lumbar paraspinal 
muscles at all levels.  The veteran was able to flex forward 
60 degrees.  The ability to extend at the waist was limited 
to the neutral position, and there was minimal range of 
motion noted with lateral bending in either direction.  
Strength and sensation were noted to be "intact".  The 
patella and ankle reflexes were reported as 2+, symmetrical 
bilaterally.  Stiffness of the spine was also noted.

A "functional capacity evaluation" was also conducted at 
that time.  The veteran complained of pain and had difficulty 
in bending, squatting, and lifting activities.  After Dr. 
Kopera reviewed the results in August 2000 of the functional 
capacity evaluation, he wrote that the veteran had impairment 
of the spine due to disc herniation and radiculopathy.  

Dr. Kopera continued to see the veteran in the months 
remaining in calendar year 2000 and also in January and April 
2001.  Dr. Kopera noted that the veteran still complained 
about low back pain.  Dr. Kopera concluded that said back 
pain was related to lumbar spondylosis and lumbar 
radiculopathy.

The veteran then proffered testimony before the Board in May 
2001.  As he had in the past, the veteran complained of pain 
and discomfort.  He reported that he had radiating pain from 
the lower back extending into the hip.  He further told the 
Board that prolonged standing bothered his back and that his 
pain was somewhat relieved through medication and rest.

II.  Analysis

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant private and government 
medical treatment records, the veteran has a VA medical 
examination, and the veteran has provided testimony before 
the Board for the purpose of explaining his contentions.  The 
claims folder contains numerous written statements by the 
veteran's private physician that give a very credible 
portrayal of the symptoms and manifestations experienced by 
the veteran as a result of his lower back disability.  
Additionally, the appellant has been provided appropriate 
notice of the pertinent laws and regulations, and he has been 
given the opportunity to provide additional information in 
support of his claim.  Thus, it is the determination of the 
Board that VA has no further duty to assist the veteran in 
the development of facts pertinent to this claim, and the 
Board may decide the claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

The severity of the veteran's service-connected back 
disability is currently evaluated for VA compensation 
purposes under the musculoskeletal rating codes in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2000).  
Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5293 does not specifically 
encompass loss of range of motion; instead, said loss is 
insinuated.  Thus, additional ratings for painful or limited 
motion of the spine would constitute pyramiding, or 
compensating twice for the same disability.  VAOPGCPREC 36-
97.  However, the Board will address the rating criteria of 
each of these diagnostic codes, all of which apply to the 
symptoms of the veteran's back disability, to ensure that the 
veteran's disability receives the highest applicable rating.

Moreover, when evaluating this claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2000).  Diagnostic Code 5293, the 
diagnostic code under which the veteran's disability has been 
rated, suggests a loss of range of motion; therefore, 38 
C.F.R. §§ 4.40 and 4.45 (2000) must also be considered.

The veteran has been awarded a 20 percent disability rating 
in accordance with 38 C.F.R. Part 4, Diagnostic Code 5293 
(2000), which states that intervertebral disc syndrome will 
be rated as 60 percent disabling when it is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  If the 
intervertebral disc syndrome is severe, along with recurring 
attacks with intermittent relief, a 40 percent rating will be 
awarded.  A 20 percent evaluation will be assigned when there 
are recurring attacks and the syndrome is considered 
moderate.  A 10 percent evaluation is given when the 
condition is classified as mild.  A noncompensable evaluation 
is given for postoperative, cured intervertebral disc 
syndrome.

Under 38 C.F.R. Part 4, Diagnostic Code 5292 (2000) provides 
a 10 percent evaluation when there is slight limitation of 
motion of the lumbar segment of the spine.  Where there is 
moderate limitation of motion, a 20 percent evaluation will 
be assigned.  A 40 percent evaluation requires severe 
limitation of motion.  

Additionally, under 38 C.F.R. Part 4, Diagnostic Code 5295 
(2000), a noncompensable evaluation will be assigned for 
lumbosacral strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Codes 5287 
and 5289 are not for application.  38 C.F.R. Part 4 (2000).  
Moreover, since the veteran has not suffered a fracture of 
bones of the lumbar segment of the spine, 38 C.F.R. Part 4, 
Diagnostic Code 5285 (2000) is also not pertinent.

The private and VA medical records show that the veteran has 
moderate to severe restriction of motion in his spine.  
Tenderness, pain on movement, and neurological symptoms 
indicative of some parathesias have been reported.  
Additionally, x-ray films do show narrowing of the joint 
space.  Per the veteran's testimony and information provided 
by the veteran's private physician, the veteran's pain is 
frequent, but is relieved pain medications and rest.  

In applying the above diagnostic criteria to the evidence, it 
is the conclusion of the Board that the veteran's disability 
has been underrated.  The Board believes that the 
manifestations and symptoms exhibited by the veteran's lower 
back disability are more closely related to the 40 percent 
evaluation criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5293 (2000). 

However, the symptoms do not necessitate a rating in excess 
of 40 percent.  Manifestations such as muscle spasms, absent 
ankle jerk, and constant pain with no relief have not been 
clearly demonstrated.  As such, an evaluation greater than 40 
percent is not supported by the medical evidence.  

The veteran has complained of pain with motion.  The Board 
finds, however, that the 40 percent disability rating 
adequately compensates him for his limitation of motion and 
functional loss.  As indicated above, limitation of motion of 
the lumbar segment of the spine is of a moderate level 
overall.  Limited motion of the back results in a certain 
level of functional loss.  There is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the awarded 40 percent 
disability rating contemplates the painful motion 
characteristic of a disorder affecting the lumbar segment of 
the spine, and the rating reflects moderate to severe 
impairment of the spine with pain and no evidence of 
functional loss beyond that contemplated by the diagnostic 
code.  Hence, the 40 percent disability rating, to be awarded 
through this decision, is correct.


ORDER

An evaluation of 40 percent for a lower back disability is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

